USCA4 Appeal: 21-4399     Doc: 52        Filed: 08/16/2022   Pg: 1 of 15




                                          UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 21-4398


        UNITED STATES OF AMERICA,

                           Plaintiff − Appellee,

                     v.

        AMANZA JAMES POLLINO,

                           Defendant – Appellant.


                                             No. 21-4399


        UNITED STATES OF AMERICA,

                           Plaintiff − Appellee,

                     v.

        AMANZA JAMES POLLINO, a/k/a Jiggy,

                           Defendant – Appellant.


        Appeals from the United States District Court for the Western District of Virginia, at
        Abingdon. James P. Jones, Senior District Judge. (1:21-cr-00002-JPJ-PMS-1; 1:07-cr-
        00046-JPJ-1)


        Submitted: April 26, 2022                                   Decided: August 16, 2022


        Before GREGORY, Chief Judge, and DIAZ and THACKER, Circuit Judges.
USCA4 Appeal: 21-4399      Doc: 52         Filed: 08/16/2022    Pg: 2 of 15




        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Juval O. Scott, Federal Public Defender, Charlottesville, Virginia, Nancy C.
        Dickenson-Vicars, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
        PUBLIC DEFENDER, Abingdon, Virginia, for Appellant. Christopher R. Kavanaugh,
        United States Attorney, Roanoke, Virginia, S. Cagle Juhan, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-4399      Doc: 52         Filed: 08/16/2022     Pg: 3 of 15




        PER CURIAM:

               Amanza James Pollino challenges his perjury conviction and the district court’s

        judgment revoking his supervised release. Both the conviction and revocation judgment

        stem from Pollino’s false statements to the district court during an earlier revocation

        hearing. The district court sentenced him to a 30-month prison sentence for the perjury

        conviction, to run consecutively with a 12-month sentence for the revocation judgment.

               On appeal, Pollino argues that (1) substantial evidence doesn’t support his perjury

        conviction because his false testimony wasn’t “material” under 18 U.S.C. § 1623, (2) the

        court erred by applying a three-level enhancement to his Guidelines range for “substantial

        interference with the administration of justice” under U.S.S.G. § 2J1.3(b)(2), and (3) his

        revocation sentence was procedurally unreasonable. Because Pollino’s false statements

        were “material” and any sentencing errors were harmless, we affirm.



                                                     I.

               In 2008, Pollino was convicted of conspiring to distribute five or more grams of

        cocaine base and possessing the same with intent to distribute. 1 After serving his 120-

        month prison sentence, he entered supervised release. In short order, Pollino violated his

        release conditions several times by possessing and using illegal drugs, including marijuana,




               1
                 We affirmed Pollino’s conviction and sentence on direct appeal. United States v.
        Pollino, 329 F. App’x 478 (4th Cir. 2009).

                                                     3
USCA4 Appeal: 21-4399       Doc: 52         Filed: 08/16/2022       Pg: 4 of 15




        cocaine, and Suboxone. For these violations, the district court ordered him to serve a one-

        month revocation sentence, despite a Guidelines range of 12–18 months.

               Before the self-report date for his revocation sentence, Pollino was charged by state

        authorities with driving under the influence and possessing a controlled substance. And

        then, after serving his one-month revocation sentence, he failed urine screens three months

        in a row. These violations led to a second revocation hearing.

               Pollino testified under oath at that hearing. He discussed his substance-abuse

        treatment but admitted to the court that he’d been using drugs throughout his treatment

        program. The government asked when Pollino “last used a controlled substance.” J.A.

        108. He responded, “maybe a month and a half ago.” J.A. 108.

               Pollino clarified that he last used marijuana and twice denied using cocaine. The

        government first asked if he had “used cocaine too” since his last test. J.A. 109. Pollino

        replied, “[n]o, I haven’t since then.” Id. Later, the government asked about his plan to

        avoid driving under the influence of controlled substances like cocaine. J.A. 112. Pollino

        again explained,

               Like I said, right now I haven’t used cocaine at all. I’ve been in a better
               place. I guess you could say, like my family, even my relationship,
               everything has been . . . on the positive side. So I’ve had . . . more positive
               outlooks and thoughts . . . . I mean, all I know how to do, sir, is to just strive
               to do better, to just pick myself up and learn from my mistakes and continue
               to move forward.

        J.A. 112 (emphasis added). He then asked the court to let him continue his treatment rather

        than incarcerate him.




                                                       4
USCA4 Appeal: 21-4399      Doc: 52          Filed: 08/16/2022     Pg: 5 of 15




               After hearing Pollino’s testimony, the court agreed. Even though it found that

        Pollino had violated his release conditions, the court said that he was “a truthful person.”

        J.A. 119. The court also remarked that Pollino had a child, was in a more permanent

        relationship with his girlfriend, had a good job, and “seem[ed] like deep down . . . a

        responsible person.” J.A. 120. Thus, it decided that “sending [] Pollino to jail” wasn’t “the

        answer,” even with a Guidelines range of 6–12 months’ incarceration. Id. Instead, the

        court dismissed the violations and allowed Pollino to continue his supervised release. J.A.

        122.

               A few hours later, however, Pollino’s probation officer drug tested him. The test

        came back positive for cocaine, marijuana, and Suboxone. Though Pollino first denied

        using cocaine, he signed an affidavit admitting he’d used the drug about a week before the

        hearing.

               A grand jury then indicted Pollino with perjury for lying about his drug use at the

        second revocation hearing. He chose a bench trial. The court found Pollino guilty after

        hearing from his probation officer and reviewing the revocation hearing transcript and

        Pollino’s affidavit admitting his cocaine use. 2 The district court later sentenced Pollino to

        30 months’ incarceration for the perjury conviction. And in a third revocation hearing on

        the same day as Pollino’s perjury sentencing, the court ordered a consecutive 12-month

        sentence.


               2
                Pollino failed a drug screen in the weeks after his second revocation hearing and
        before his perjury indictment. And he failed another screen after his perjury conviction
        while he was on presentencing bond.

                                                      5
USCA4 Appeal: 21-4399      Doc: 52         Filed: 08/16/2022      Pg: 6 of 15




               Pollino’s presentence report for the perjury case included a three-point enhancement

        for “substantial interference with the administration of justice” under U.S.S.G.

        § 2J1.3(b)(2).   That guideline provides that “[s]ubstantial interference with the

        administration of justice” includes “any judicial determination based upon perjury.”

        U.S.S.G. § 2J1.3(b)(2) cmt. n.1. Though the district court at first sustained Pollino’s

        objection to the enhancement, the court (after hearing from the probation officer) agreed

        with the government that the enhancement applied. With the enhancement, Pollino’s

        Guidelines’ range was 46–57 months.

               Even so, the court imposed a downward-variant sentence of 30 months’

        incarceration. And it commented that it “would have imposed the same sentence had [it]

        not upheld the [three-point enhancement] because [it] believed this [was] the appropriate

        sentence” given the other sentencing factors. J.A. 289.

               The court then sentenced Pollino to 12 months’ imprisonment for his supervised-

        release violations, to run consecutively with his perjury sentence. Though the government

        requested a 30-month revocation sentence, the court found a sentence at the “low end” of

        the 12–18-month Guidelines range “appropriate.” J.A. 138.

               This appeal followed.



                                                    II.

               We begin with Pollino’s claim that his false testimony about his drug use wasn’t

        material to the district court’s ruling at his second revocation hearing. If the statements

        were immaterial, we must vacate his conviction under 18 U.S.C. § 1623(a).

                                                    6
USCA4 Appeal: 21-4399      Doc: 52          Filed: 08/16/2022     Pg: 7 of 15




               On this issue, we “view the evidence in the light most favorable to the prosecution

        and decide whether substantial evidence . . . supports the verdict.” United States v. Walker,

        32 F.4th 377, 397 (4th Cir. 2022) (cleaned up). “Substantial evidence is such evidence that

        a reasonable finder of fact could accept as adequate and sufficient to support a conclusion

        of a defendant’s guilt beyond a reasonable doubt.” United States v. Spirito, 36 F.4th 191,

        199 (4th Cir. 2022) (cleaned up).

               Because Pollino hasn’t met his “heavy burden” here, we affirm his conviction.

        United States v. Savage, 885 F.3d 212, 219 (4th Cir. 2018) (cleaned up).

                                                     A.

               Section 1623(a) requires the government to prove that a defendant’s false

        declaration was material to the court’s inquiry. 3 See United States v. Wilkinson, 137 F.3d

        214, 224 (4th Cir. 1998). A declaration is “material” if it “has a natural tendency to

        influence, or is capable of influencing, the decision-making body to which it was

        addressed.” Id. at 225 (cleaned up).

               The district court addressed the materiality element at trial. The question, said the

        court, wasn’t what it would have done had it known about Pollino’s “recent cocaine use,”

        but whether Pollino’s false statements about his cocaine use “w[ere] capable of

        influencing” its decision. J.A. 207–08.




               3
                 The government also had to prove (and the court found) that Pollino made a false
        declaration under oath in a proceeding before the court. 18 U.S.C. § 1623(a); see also
        United States v. Burfoot, 899 F.3d 326, 339 (4th Cir. 2018).

                                                     7
USCA4 Appeal: 21-4399      Doc: 52         Filed: 08/16/2022      Pg: 8 of 15




               The government called Pollino’s probation officer to testify. The officer confirmed

        that recent drug use by a defendant could influence the outcome of a revocation proceeding.

        J.A. 196. Such conduct “shows that the individual is not trying to better his situation.” Id.

        Not to mention that it’s “also against the law to use illegal drugs.” Id. And the officer

        testified that he would have recommended Pollino be incarcerated for the violations

        because it wasn’t “his first supervised release revocation hearing.” 4 J.A. 198.

               The court credited this testimony, finding that “recent drug use in a supervised

        release situation . . . [with] various outcomes of revocation . . . certainly is capable of

        influencing the outcome.” J.A. 208. The court added that Pollino’s false statements “were

        made in the context of his . . . attempt[] to show [the court] . . . that he was trying to

        improve.” J.A. 206. And the court noted it had dismissed Pollino’s violations after

        “[i]ronically” finding him to be “a truthful person.” J.A. 207.

                                                     B.

               On appeal, Pollino doesn’t contest that he lied under oath. Rather, he argues that

        his statements didn’t affect “the [c]ourt’s consideration of the proper punishment for his

        revocation case.” Appellant’s Br. at 12. Pollino admitted to using marijuana—a violation

        of his supervised release. And a violation is a violation, he says, “whether one use[d] the

        drugs on a Monday or Saturday, or whether the use happened ten or three days prior.” Id.




               4
                The probation officer couldn’t “recall the exact recommendation [for Pollino], but
        incarceration would have been included.” J.A. 198.

                                                     8
USCA4 Appeal: 21-4399      Doc: 52          Filed: 08/16/2022     Pg: 9 of 15




        There was no question, contends Pollino, “that he admitted he had violated his supervision

        by using drugs.” Id. at 14.

               But the context around Pollino’s drug use and his false statements matter. The court

        held the revocation hearing for Pollino’s repeated drug-related violations and for his DUI.

        And these charges came after the district court had once revoked Pollino’s supervised

        release. The probation office calculated Pollino’s Guidelines range as 6–12 months’

        imprisonment, yet the court dismissed the violations.

               The court did so after Pollino described his positive outlook, rehabilitative efforts,

        and improved personal relationships. And, notably, after he twice assured the court that he

        wasn’t using cocaine. The court in turn found him “truthful” and “responsible.” J.A. 119–

        20.

               We find, then, that substantial evidence supports Pollino’s perjury conviction.

        District courts have broad discretion in revocation hearings, and the court here needed only

        to determine that Pollino’s recent drug use could have affected its decision. That standard

        is easily met. The government presented evidence to that effect, which the court reasonably

        credited. And it is at least plausible that, had the court known Pollino was using drugs until

        just before the hearing (if not merely days before 5), it wouldn’t have simply dismissed his

        violations.




               5
                 During Pollino’s sentencing for perjury, his probation officer stated that (because
        cocaine doesn’t stay in one’s system long) Pollino likely used cocaine closer to his hearing
        than the date he admitted. J.A. 254–55.

                                                      9
USCA4 Appeal: 21-4399       Doc: 52          Filed: 08/16/2022      Pg: 10 of 15




               It’s true that, at several points, the court wavered on how Pollino’s false statements

        affected its revocation decision. Compare J.A. 249 (“[H]ad I known that, in fact, [Pollino]

        had . . . tested positive [for cocaine] . . . I believe my decision would have been different.”),

        with J.A. 244–45 (“[I]f [Pollino] had told the truth, I don’t know that there would have

        been any difference in my outcome.”). The court admitted that it “struggled” to answer

        this question. J.A. 285. But the government needed only to prove that the false declarations

        could have affected the court’s determination, which it did.

               We affirm Pollino’s perjury conviction.



                                                      III.

               We turn next to Pollino’s challenge to the three-point enhancement to his guidelines

        sentence for perjury under U.S.S.G. § 2J1.3(b)(2). A court may apply this sentencing

        enhancement if “perjury, subornation of perjury, or witness bribery resulted in substantial

        interference with the administration of justice.” U.S.S.G. § 2J1.3(b)(2).

               Pollino argues that there was no “substantial interference” with the administration

        of justice because the government indicted him on a perjury charge rather than seeking to

        revoke his supervised release. Appellant’s Br. at 17. Nor, says Pollino, did his false

        testimony result in “unnecessary expenditure of substantial governmental . . . resources,”

        as § 2J1.3 purportedly requires. Id. at 18 (quoting United States v. Dudley, 941 F.2d 260,

        265 (4th Cir. 1991)).

               We, however, don’t need to address these arguments because any error by the

        district court would be harmless. See United States v. Gomez-Jimenez, 750 F.3d 370, 382

                                                       10
USCA4 Appeal: 21-4399         Doc: 52         Filed: 08/16/2022      Pg: 11 of 15




        (4th Cir. 2014) (“Rather than review the merits of each of these challenges, we may proceed

        directly to an assumed error harmlessness inquiry.” (cleaned up)).

                  We consider a Guidelines error harmless when “(1) the district court would have

        reached the same result even if it had decided the Guidelines issue the other way, and (2)

        the sentence would be reasonable even if the Guidelines issue had been decided in the

        defendant’s favor.” United States v. Cisson, 33 F.4th 185, 190 (4th Cir. 2022) (cleaned

        up). Both conditions are met here.

                  The first prong is readily satisfied. The district court said during Pollino’s perjury

        sentencing that it would have imposed the same sentence even if it had sustained his

        objection to the enhancement. Put plainly, “we know a district court would have reached

        the same result when it tells us it would have done so and explains why.” Cisson, 33 F.4th

        at 190.

                  As for the second prong, the district court sentenced Pollino to 30 months’

        imprisonment—a downward-variant sentence.              Thus, the sentence is presumptively

        reasonable. See United States v. Moses, 23 F.4th 347, 359 (4th Cir. 2022). Indeed, without

        the three-point enhancement, Pollino’s Guidelines range would have been 33–41 months’

        imprisonment, still higher than the sentence the court imposed.

                  Pollino tries to rebut the presumption by arguing that the district court’s sentence

        was “unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” 6 Reply Br. at



                 Because Pollino didn’t argue that his perjury sentence was substantively
                  6

        unreasonable in his opening brief, he waived this argument. See Suarez-Valenzuela v.
        Holder, 714 F.3d 241, 249 (4th Cir. 2013). But we address it all the same.

                                                        11
USCA4 Appeal: 21-4399       Doc: 52         Filed: 08/16/2022      Pg: 12 of 15




        18. He emphasizes that at the time of the revocation hearing, he “was employed, supporting

        his family, and attending substance abuse counseling as directed by his probation officer.”

        Id. at 16. And it was “clear he was a drug addict who needed treatment, not incarceration.”

        Id. He grew up in poverty “with parents who also suffered from substance abuse,” and he

        began using drugs “himself at a young age.” Id.

               But the district court considered this mitigating evidence, hearing testimony from

        Pollino’s mother and an allocution from Pollino. The court also weighed the § 3553(a)

        factors, finding that “[p]erjury strikes at the heart of our judicial system,” and “the only

        way [the] court system can work fairly is if people tell the truth.” J.A. 287. It noted that it

        had treated Pollino “leniently” in the past but that he “failed almost at every turn to respond

        to that leniency with efforts to solve his drug problem and to remain drug free.” Id.

        Nonetheless, the court still gave Pollino a below-Guidelines sentence because he showed

        remorse, had a family, and was employed. J.A. 288–89.

               The court’s explanation for Pollino’s downward-variant sentence was thorough and

        well-reasoned. Pollino’s arguments to the contrary are unpersuasive, confirming rather

        than overcoming the presumption that his sentence was substantively reasonable.



                                                     IV.

               Finally, Pollino asserts the district court abused its discretion by failing to

        adequately explain its 12-month revocation sentence. The thrust of his argument is that




                                                      12
USCA4 Appeal: 21-4399       Doc: 52          Filed: 08/16/2022      Pg: 13 of 15




        the court didn’t address his requested alternatives to incarceration: a halfway house or

        residential drug-treatment program. 7 See Appellant’s Br. at 22. Pollino is wrong.

                                                      A.

               As we’ve said, a district court has broad discretion when imposing a revocation

        sentence. See United States v. Patterson, 957 F.3d 426, 436 (4th Cir. 2020). And

        revocation sentences are afforded a more “deferential appellate posture” than original

        sentences. United States v. Gibbs, 897 F.3d 199, 203–04 (4th Cir. 2018) (cleaned up). We

        will “affirm a revocation sentence if it is within the statutory maximum and is not plainly

        unreasonable.” Patterson, 957 F.3d at 436.

               That said, a district court’s revocation sentence must still be procedurally

        reasonable. Id. at 436–37. Procedural reasonableness in this context requires a court to

        explain the propriety of a within-Guidelines sentence and that it considered a defendant’s

        “nonfrivolous reasons for imposing a different sentence.” Id. at 437–39. Here, the district

        court did more.

                                                      B.

               The district court held Pollino’s revocation hearing within minutes of sentencing

        Pollino for perjury. When imposing the perjury sentence, the court heard from Pollino, his



               7
                 Pollino also argues that it would have been $5,000 cheaper for the court to order
        drug treatment than to send him to prison. Appellant’s Br. at 25. But he never advanced
        this argument in the district court, so there was no error in the court’s failure to address it.
        See United States v. Williams, 823 F. App’x 128, 135 (4th Cir. 2020) (“Although a
        defendant can raise a ground for a variance before or during the sentencing hearing, we do
        not require judges to address grounds properly raised only on appeal.”).

                                                      13
USCA4 Appeal: 21-4399      Doc: 52         Filed: 08/16/2022      Pg: 14 of 15




        mother, and his probation officer. It also reflected on its history with Pollino, from his

        original sentencing to several revocation hearings, noting that Pollino has “spent a long

        time in prison.” J.A. 286.

               The court said it had read Pollino’s perjury sentencing memorandum, which briefly

        alluded to drug treatment. To this, the court responded that it “considered the options that

        [Pollino] has suggested to the [c]ourt in lieu of a prison sentence . . . in which he would

        receive residential drug treatment.”      J.A. 286–87.     The court found incarceration

        “important” but recommended a residential drug-treatment program for Pollino while he

        was in custody. J.A. 289.

               Fast-forward to the revocation sentencing hearing, where Pollino “incorporate[d]

        the arguments made in” his perjury sentencing. J.A. 135. He again requested to stay in a

        halfway house or participate in a residential drug-treatment program. The government,

        meanwhile, sought an above-Guidelines sentence of 30 months’ imprisonment, given

        Pollino’s “multiple serious violations and breaches of this court’s trust.” J.A. 134.

               The court found that Pollino violated his release conditions but rejected the

        government’s request for an upward variance. It remarked that Pollino “reiterate[d]

        arguments previously made [in the perjury sentencing],” before concluding that his

        “continued drug use [was] sufficient cause, in [its] view, for a sentence of incarceration.”

        J.A. 138. The court “carefully considered” Pollino’s arguments otherwise but decided “a

        sentence at the low end of the [Guidelines] [was] appropriate.” J.A. 138.

               The court’s revocation sentence wasn’t plainly unreasonable. First, it was within-

        Guidelines, so the court’s explanation didn’t need to “be elaborate or lengthy.” United

                                                     14
USCA4 Appeal: 21-4399      Doc: 52         Filed: 08/16/2022      Pg: 15 of 15




        States v. Arbaugh, 951 F.3d 167, 174–75 (4th Cir. 2020) (cleaned up). And the court

        affirmed that the sentence accounted for “the factors that [it was] required to consider,”

        including Pollino’s “history and characteristics.” J.A. 138.

               As for Pollino’s requested alternatives to incarceration, the court heard his

        arguments. But it found a prison sentence warranted, given his “continued drug use.” J.A.

        138. Tellingly, the court had dismissed earlier probation violations and let Pollino continue

        drug treatment. Pollino then rewarded the court’s leniency with dishonesty and more failed

        drug screens.

               With the court’s explanation of Pollino’s perjury and revocation sentences in

        consecutive hearings, we have an adequate record to review. See Chavez-Mesa v. United

        States, 138 S. Ct. 1959, 1967–68 (2018).          Given its experience with Pollino and

        individualized assessment of his case, we won’t disturb the district court’s chosen sentence.



                                                                                        AFFIRMED




                                                     15